—In an action for a divorce and ancillary relief, the plaintiff appeals (1) from a decision of the Supreme Court, Westchester County (Nicolai, J.), entered May 14, 1998, and (2), as limited by his brief, from stated portions of a judgment of the same court, also entered May 14, 1998, which, inter alia, awarded the defendant maintenance of $300 per week for a period of five years and an attorney’s fee.
Ordered that the appeal from the decision is dismissed, without costs or disbursements, as no appeal lies from a decision (see, Schicchi v Green Constr. Corp., 100 AD2d 509); and if is further,
Ordered that the judgment is modified, on the law, by deleting the provision thereof which awarded the defendant maintenance for a period of five years and substituting therefor a provision awarding her maintenance for a period of two years; as so modified, the judgment is affirmed insofar as appealed from, without costs or disbursements.
The Supreme Court improvidently exercised its discretion in awarding the defendant maintenance for a period of five years. In this relatively short marriage, where the defendant was only 37 years old at the time the divorce action was commenced, has since obtained her college degree, and was employed during the marriage, a durational limitation of two years is adequate to give her a reasonable period of time as well as an incentive to become self-supporting (see, Love v Love, 250 AD2d 739; Iaquinto v Iaquinto, 248 AD2d 676).
The plaintiff’s remaining contentions are without merit. Bracken, J. P., Thompson, Goldstein and McGinity, JJ., concur.